Citation Nr: 0823044	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-37 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to VA payment or reimbursement of unauthorized 
medical expenses incurred from June 19, 2005 through June 29, 
2005, including expenses for private hospitalization from 
June 21 through June 29, 2005.


REPRESENTATION

Appellant represented by:	Selina Gore, Power of Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1959 until August 
1966.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) from an administrative decision of the 
Department of Veterans Affairs (VA), Medical Center in 
Gainesville, Florida.  By a letter issued in November 2005, 
the VA Medical Center allowed payment for private 
hospitalization from June 19, 2005 to June 21, 2005, and 
denied payment of hospital expenses from June 21, 2005 to 
June 29, 2005, or other expenses.  In October 2007, the Board 
Remanded the claim.  During the pendency of this appeal, 
jurisdiction of the veteran's claims file was transferred to 
the North Little Rock, Arkansas RO.  

The veteran requested a videoconference hearing before the 
Board.  The requested videoconference hearing was scheduled 
in May 2008 at the North Little Rock.  The veteran did not 
appear for the scheduled hearing, and has not provided any 
explanation for his failure to appear.  The veteran's request 
for a hearing before the Board is deemed withdrawn.  38 
C.F.R. §§ 20.702, 20.704(d) (2008).  Appellate review may 
proceed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2007 Remand, the Board noted that the claims 
file did not contain a copy of the administrative decision 
issued by the Veterans Health Administration to deny the 
veteran's request for payment or reimbursement of 
unauthorized medical expenses beyond June 21, 2005.  The 
Board directed that the decision be associated with the 
claims file.  A November 2005 letter to the veteran indicates 
that expenses of the private hospitalization would be paid 
from June 19, 2005 to June 21, 2005, but not beyond that 
date.  

A document dated in November 2005 indicates that the veteran 
was stabilized as of June 21, 2005.  That document is 
unsigned and includes no notation as to how the decision as 
to when the veteran was stabilized was reached or by whom.  
The document also notes that it is not clear why the 
veteran's hip surgery was not performed soon after his 
admission.  Additional private medical records as necessary 
to clarify this point, to include the entire record of the 
veteran's private June 2005 hospitalization, to include 
radiology reports, complete operative reports, nursing notes, 
and the like, should be obtained.  

If there is any additional VAMC documentation underlying the 
initial VAMC November 2005 decision, that information should 
be obtained and associated with the record.  

A September 2006 "Second Review of Claim" is associated 
with the claims file.  Signatures appear on that record, but 
are not easily legible.  That review references private 
social work notes and VA administrative records which are not 
of record.  The veteran's representative alleges that these 
records would substantiate the claim that VA should pay 
additional expenses.  

The veteran's representative also appears to contend that 
there are additional expenses, including emergency 
transportation expenses, which should be considered and paid 
or reimbursed.  The veteran's representative should be 
afforded an opportunity to submit all expenses for which it 
is contended payment or reimbursement should be granted.  

The VAMC should obtain confirmation that VA facilities were, 
in fact, feasibly available.  
If medical opinion is required to determine whether the 
veteran was stabilized prior to his hip surgery or following 
such surgery, such opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Gainesville, Florida 
VAMC provide any and all documents 
pertaining to the veteran's claim for 
medical reimbursement, including 
administrative/social work or other 
records which would reflect whether the 
veteran, through his representative, or 
the private hospital which rendered the 
care addressed in this appeal, contacted 
VA or the VAMC during the veteran's 
private hospitalization.  Evidence as to 
the actual availability of VA facilities 
must also be associated with the claims 
file.

2.  Provide the veteran with a VCAA notice 
which informs him of the evidence 
necessary to substantiate his claim for 
payment of unauthorized medical expenses.

3.  Afford the veteran's representative an 
opportunity to obtain the records of his 
emergency transport in June 2005, opinions 
from the veteran's physician or the 
physicians who treated him in June 2005 as 
to when he was stabilized following 
emergency admission.

4.  Afford the veteran's representative an 
opportunity to obtain the records of any 
and all ancillary services which it is 
contended are part of the claim on appeal.

5.  Conduct any further development 
required, to include obtaining medical 
opinion or explanation of medical opinion 
obtained.  Address all contentions raised 
by the veteran, through his 
representative.  When the development 
requested has been completed, the case 
should again be reviewed, in light of 
evidence obtained on Remand, and 
readjudicated.  If any benefit sought on 
appeal is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




